Case 1:20-cv-09849-AT Document 22 Filed 02/11/21 Page 1of1
UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
xX DOCUMENT
JUSTINE FERREIRA, as Parent and Natural Guardian ELECTRONICALLY FILED

Of N.R., and JUSTINE FERREIRA, Individually, DOC #:
DATE FILED: 2012021

 

Plaintiff,

-against-

20 Civ. 9849

NEW YORK CITY DEPARTMENT OF EDUCATION,

Defendant.

 

xX

IT IS HEREBY ORDERED that within two (2) business days of the receipt of this Order, the New
York State Education Department's Office of State Review shall provide, by Overnight Certified Mail, a
Certified Copy of the Administrative Record relative to SRO Decision No. 20-178, in Appeal No. 20-178
— in both hard copy and electronic form — to Plaintiff's counsel in the above-captioned matter: Brain Injury
Rights Group, Ltd., 300 East 95 Street, New York, NY 10128, ATTN: Rory J. Bellantoni; and

IT IS FURTHER ORDERED that upon receipt of the Certified Copy of the Administrative Record
from the Office of State Review, Plaintiff's counsel shall provide a copy of the Certified Record to
Defendant's counsel and shall file a copy of the Certified record with the Court via ECF, under seal pursuant

to Federal Rule of Civil Procedure 5.2(d).

SO ORDERED.

Dated: February 11, 2021

New York, New York O?-

ANALISA TORRES
United States District Judge

 
